COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Michelle Legal and William Johnson Jr. v. JPMorgan Chase Bank,
                          National Association

Appellate case number:    01-19-00972-CV

Trial court case number: 1139334

Trial court:              County Civil Court at Law No. 3 of Harris County

        By order dated March 11, 2021, this Court granted appellant’s motion and abated the
appeal to permit the parties to attempt to reach a settlement. Several updates have been filed by
the parties and no settlement has been reached.
       Accordingly, the Court lifts the abatement, reinstates the case on the active docket and sets
appellant’s brief due within 30 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___August 3, 2021____